Exhibit 10.2

SECUREWORKS CORP.

2016 LONG-TERM INCENTIVE PLAN

PERFORMANCE STOCK UNIT AGREEMENT

COVER SHEET

SecureWorks Corp., a Delaware corporation (the “Company”), hereby grants
performance stock units (the “PSUs”) relating to shares of the Company’s Class A
common stock, par value $0.01 per share (the “Stock”), to the Grantee named
below, subject to the vesting conditions set forth below. Additional terms and
conditions of the PSUs are set forth on this cover sheet and in the attached
Performance Stock Unit Agreement (together with all exhibits, the “Agreement”)
and in the SecureWorks Corp. 2016 Long-Term Incentive Plan (as amended from time
to time, the “Plan”).

 

Grant Date:   

 

Name of Grantee:   

 

Target Number of Shares of Stock Covered by the PSUs:   

 

Performance Period:   

 

Vesting Schedule:    If you continue in Service on each applicable vesting date,
your Earned PSUs, if any, shall vest in [        ] installments on each of
[        ] (each, a “Vesting Date”), provided that any fractional shares shall
be rounded down to the nearest whole share on each of the first [        ]
Vesting Dates and, if applicable, shall vest on the last Vesting Date.
Notwithstanding the preceding, if the Certification Date follows the first (1st)
anniversary of the Grant Date and if you are in Service on the first (1st)
anniversary of the Grant Date, you shall be treated as in Service on the
Certification Date for purposes of determining your Earned PSUs, if any, and the
level of your vesting in any such Earned PSUs.

By your electronic acknowledgement of this Agreement, you agree to all of the
terms and conditions described in the Agreement and in the Plan (if this is in
paper form, a copy of the Plan is attached and if this is in electronic form, a
copy of the Plan is available on this website). You acknowledge that you have
carefully reviewed the Plan and agree that the Plan shall control in the event
any provision of this Agreement should appear to be inconsistent with the Plan.
You must accept your award no later than 4pm Eastern Time, five (5) business
days prior to the first Vesting Date or your entire award will be cancelled.

 

Grantee:   

 

      Date:   

 

   (Signature)          Company:   

 

      Date:   

 

   (Signature)          Name:   

 

         Title   

 

        

Attachment

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

SECUREWORKS CORP.

2016 LONG-TERM INCENTIVE PLAN

PERFORMANCE STOCK UNIT AGREEMENT

 

Performance Stock Units   

This Agreement evidences an award of PSUs in the target number set forth on the
cover sheet and subject to the terms and conditions set forth in the Agreement
and the Plan.

 

The number of PSUs, if any, that may be earned pursuant to the terms of this
Agreement (the “Earned PSUs”) will be calculated based on the attainment, as
determined by the Committee, of the performance goals described in Exhibit A to
this Agreement (the “Performance Goals”) over the Performance Period set forth
on the cover sheet, which number of Earned PSUs may be equal to all or a
portion, including none, of the Maximum Number of PSUs set forth in Exhibit A.
If the Performance Goals are not achieved during the Performance Period, you
will forfeit all of your PSUs as of the end of the Performance Period, except as
otherwise provided in this Agreement.

 

Promptly following the completion of the Performance Period, and no later than
seventy-five (75) days following the end of the Performance Period (the date of
such certification, the “Certification Date”), the Committee will review and
certify in writing (i) whether, and to what extent, the Performance Goals for
the Performance Period have been achieved and (ii) the number of PSUs that will
become Earned PSUs. Such certification will be final, conclusive, and binding.
Notwithstanding the foregoing or anything in this Agreement to the contrary, the
Committee reserves the right to adjust the number of Earned PSUs based on the
achievement of the Performance Goals downward, including to zero, in its sole
discretion.

 

You will forfeit to the Company all of the PSUs to the extent the specified
Performance Goals have not been achieved, and the number of PSUs that will
become Earned PSUs are also subject to downward adjustment irrespective of the
satisfaction of Performance Goals, in each case as determined by the Committee,
effective as of the Certification Date.

 

You will forfeit to the Company all of the PSUs if your Service terminates for
any reason prior to the last day of the Performance Period. If you remain in
Service on the applicable Vesting Date and if you are determined to have Earned
PSUs as of the Certification Date, the shares of Stock underlying the Earned
PSUs in which you have vested will be delivered to you promptly following the
applicable Vesting Date and in all events by March 15th of the calendar year
following the calendar year in which the applicable Vesting Date occurs.

Transferability of PSUs    Your PSUs may not be sold, assigned, transferred,
pledged, hypothecated, or otherwise encumbered, whether by operation of law or
otherwise, nor may the PSUs be made subject to execution, attachment, or similar
process. If you attempt to do any of these things, you will immediately and
automatically forfeit your PSUs. Vesting of Earned PSUs    Your Earned PSUs, if
any, shall vest in accordance with the vesting schedule set forth on the cover
sheet of this Agreement, so long as you continue in Service on each applicable
Vesting Date. You may not vest in more than the number of shares of Stock
covered by your Earned PSUs, and the number of Earned PSUs may not exceed
[    ]% of your Target Number of PSUs as set forth on the cover sheet of this
Agreement.

 

2



--------------------------------------------------------------------------------

   Notwithstanding your vesting schedule, the Earned PSUs, if any, shall become
100% vested upon your termination of Service on or following the last day of the
Performance Period due to your death or Disability. No additional portion of
your PSUs (or Earned PSUs) shall vest after your Service has terminated for any
reason. Leaves of Absence   

For purposes of this Agreement, your Service does not terminate when you go on a
bona fide leave of absence that was approved by your employer in writing if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by Applicable Laws. Your Service terminates in any
event when the approved leave ends unless you immediately return to active
employee work.

 

Your employer may determine, in its discretion, which leaves count for this
purpose and when your Service terminates for all purposes under the Plan in
accordance with the provisions of the Plan. Notwithstanding the foregoing, the
Company may determine, in its discretion, that a leave counts for this purpose
even if your employer does not agree.

Change in Control   

Notwithstanding the vesting schedule set forth above, upon the consummation of a
Change in Control prior to the Certification Date, if assumed or substituted
for, the PSUs shall become (i) earned based upon the greater of (A) deemed
attainment of the Performance Goals at target or (B) actual attainment of the
Performance Goals as of the Change in Control and (ii) 100% vested, in each
case, upon your Involuntary Termination within the twelve (12)-month period
following the consummation of the Change in Control.

 

Notwithstanding the vesting schedule set forth above, upon the consummation of a
Change in Control on or following the Certification Date, if assumed or
substituted for, the Earned PSUs shall become 100% vested upon your Involuntary
Termination within the twelve (12)-month period following the consummation of
the Change in Control.

 

“Involuntary Termination” means termination of your Service by reason of
(i) your involuntary dismissal by the Company, an Affiliate, or their successors
for reasons other than Cause; or (ii) your voluntary resignation for “good
reason” as defined in a written employment or other written compensatory
agreement between you and the Company or an Affiliate, or if none, then your
voluntary resignation following the occurrence, without your written consent, of
one or more of the following: (x) a material reduction in your base salary,
target annual or long-term incentive compensation (whether payable in cash or
otherwise), or health and welfare benefits, unless such reduction is part of an
across-the-board reduction for all employees who are in the same salary grade as
you as of the time of such reduction, (y) your demotion of more than one job
grade, or (z) relocation of your principal work location to a location more than
fifty (50) miles from the work location to which you are currently assigned. For
a voluntary resignation to qualify as for “good reason,” you must provide
written notice to the Company or its successor of any of the foregoing
occurrences within ninety (90) days of the initial occurrence; the Company must
fail to remedy such occurrence within the thirty (30)-day cure period following
the date of such written notice; and you must resign within sixty (60) days
after the Company’s cure period has ended.

 

3



--------------------------------------------------------------------------------

Forfeiture of Unvested Earned PSUs    Unless the termination of your Service
triggers accelerated vesting or other treatment of your Earned PSUs pursuant to
the terms of this Agreement, the Plan, a written employment or other written
compensatory agreement between you and the Company or an Affiliate, or a written
compensatory program or policy of the Company or an Affiliate otherwise
applicable to you, you will immediately and automatically forfeit to the Company
all of your unvested Earned PSUs in the event your Service terminates for any
reason. Forfeiture of Rights   

You understand and agree that if the Company, acting through the Committee,
determines that you engaged in Conduct Detrimental to the Company during your
Service or during the one-year period following the termination of your Service,
(i) your unvested PSUs (including unvested Earned PSUs) shall immediately and
automatically expire; and (ii) if you have vested in any Earned PSUs during the
two (2)-year period prior to your actions, you will owe the Company a cash
payment (or forfeiture of shares of Stock) in an amount determined as follows:
(a) for any shares of Stock that you have sold prior to receiving notice of the
foregoing determination from the Company, the amount will be the proceeds
received from any and all sales of those shares of Stock, and (b) for any shares
of Stock that you still own, the amount will be the number of shares of Stock
owned times the Fair Market Value of the shares of Stock on the date you receive
such notice from the Company (provided, that the Company may require you to
satisfy your payment obligations hereunder either by forfeiting and returning to
the Company the shares or any other shares of Stock or making a cash payment or
a combination of these methods as determined by the Company in its sole
discretion). You understand and agree that the forfeiture and/or repayment under
this Agreement is separate from and does not preclude the Company from seeking
relief based on your conduct that constitutes Conduct Detrimental to the
Company.

 

For purposes of this provision, “Conduct Detrimental to the Company” means:
(i) you engage in serious misconduct, whether or not such serious misconduct is
discovered by the Company prior to the termination of your Service; (ii) you
breach your obligations to the Company or an Affiliate under any of your written
agreements with the Company or an Affiliate; (iii) you engage in Conflicting
Activities (as defined below); or (iv) you solicit the Company’s employees (as
defined below).

 

For purposes of this Agreement, a “Company employee” means any person employed
by the Company or any of its Subsidiaries and “solicit the Company’s employees”
means that you communicate in any way with any other person regarding (i) a
Company employee leaving the employ of the Company or any of its Subsidiaries;
or (ii) a Company employee seeking employment with any other employer. This
provision does not apply to those communications that are within the scope of
your employment that are taken on behalf of your employer.

 

4



--------------------------------------------------------------------------------

  

For purposes of this Agreement, “Conflicting Activities” means you, without
advance, express, written consent of the Company’s Senior Vice President of
Human Resources or equivalent position: (i) are or become a principal, owner,
officer, director, shareholder, or other equity owner (other than a holder of
less than 5% of the outstanding shares or other equity interests of a publicly
traded company) of a Direct Competitor (as defined below); (ii) are or become a
partner or joint venturer in any business or other enterprise or undertaking
with a Direct Competitor; or (iii) work or perform services (including contract,
consulting, or advisory services) for a Direct Competitor in any geographic area
where the Company or an Affiliate materially conducts business, if your services
are similar in any material way to the services you performed for the Company or
an Affiliate in the twelve (12) months preceding the termination of your
Service.

 

For purposes of this Agreement, the term “Direct Competitor” means any entity or
other business concern that offers or plans to offer products or services that
are materially competitive with any of the products or services being
manufactured, offered, marketed, or actively developed by the Company as of the
date your Service with the Company ends. By way of illustration, and not by
limitation, the following companies are Direct Competitors: Symantec, IBM,
Verizon, FireEye, CISCO, NTT, CrowdStrike, iSight, and iDefense. You understand
and agree that the foregoing list of Direct Competitors represents only an
illustrative list of the Company’s Direct Competitors as of the date of
execution of this Agreement, that other entities are Direct Competitors as of
the date of this Agreement, and that other entities may become Direct
Competitors in the future.

 

You understand and agree that neither this provision nor any other provision of
this Agreement prohibits you from engaging in Conflicting Activities but only
requires the forfeiture and/or repayment as set forth herein if you engage in
Conflicting Activities. If you desire to engage in Conflicting Activities, you
agree to seek written consent from the Company’s Senior Vice President of Human
Resources or equivalent position prior to engaging in the Conflicting
Activities. If you enter into any business, employment, or service relationship
during your Service or within the twelve (12) months following the termination
of your Service, you agree to provide the Company sufficient information
regarding the relationship to enable the Company to determine whether that
relationship constitutes Conflicting Activities. You agree to provide such
information within five (5) business days after entering into the business,
employment, or service relationship.

Delivery    Delivery of the shares of Stock represented by your vested Earned
PSUs shall be made as soon as practicable after the date on which your Earned
PSUs vest and, in any event, by no later than March 15th of the calendar year
after the applicable Vesting Date. Evidence of Issuance    The issuance of the
shares of Stock with respect to the vested Earned PSUs shall be evidenced in
such a manner as the Company, in its discretion, deems appropriate, including,
without limitation, by (i) book-entry registration or (ii) issuance of one or
more share certificates. Withholding    You agree as a condition of this
Agreement that you will make acceptable arrangements to pay any withholding or
other taxes that may be due relating to the PSUs or the issuance of shares of
Stock with respect to the vested Earned PSUs. In the event that the Company or
any Affiliate determines that any federal, state, local, or foreign tax or
withholding payment is

 

5



--------------------------------------------------------------------------------

  

required relating to the PSUs or the issuance of shares of Stock with respect to
the vested Earned PSUs, the Company or any Affiliate shall have the right to
(i) require you to tender a cash payment, (ii) deduct the tax or withholding
payment from payments of any kind otherwise due to you, (iii) permit or require
you to enter into a “same day sale” commitment with a broker-dealer that is a
member of the Financial Industry Regulatory Authority (a “FINRA Dealer”),
whereby you irrevocably elect to sell a portion of the shares of Stock to be
delivered in connection with the vested Earned PSUs to satisfy withholding
obligations and whereby the FINRA Dealer irrevocably commits to forward the
proceeds necessary to satisfy the withholding obligations directly to the
Company or any Affiliate, or (iv) withhold the delivery of vested shares of
Stock otherwise deliverable under this Agreement to meet such obligations,
provided that, to the extent required to avoid adverse accounting consequences
to the Company, the shares of Stock so withheld will have an aggregate Fair
Market Value not exceeding the minimum amount of tax required to be withheld by
Applicable Laws.

 

You agree that the Company or any Affiliate shall be entitled to use whatever
method it may deem appropriate to recover such taxes. You further agree that the
Company or any Affiliate may, as it reasonably considers necessary, amend or
vary this Agreement to facilitate such recovery of taxes.

Trading Restrictions    If you are subject to any Company “blackout” policy or
other trading restriction imposed by the Company (a “Restricted Period”) on the
date a distribution would otherwise be made pursuant to this Agreement, such
distribution shall instead be made as of the earlier of (i) the first date you
are not subject to any such policy or restriction and (ii) the later of (A) the
last day of the calendar year in which such distribution would otherwise have
been made, and (B) a date that is immediately prior to the expiration of two and
one-half months following the date such distribution would otherwise have been
made hereunder. For purposes of this provision, you acknowledge that you may be
subject to a Restricted Period for any reason that the Company determines
appropriate, including Restricted Periods generally applicable to employees or
groups of employees or Restricted Periods applicable to you during an
investigation of allegations of misconduct or Conduct Detrimental to the Company
by you. Stockholder Rights    You have no rights as a stockholder with respect
to the PSUs unless and until shares of Stock relating to the vested Earned PSUs
have been issued to you and either a certificate evidencing your Stock has been
issued or an appropriate entry has been made on the Company’s books. No
adjustments to your Stock shall be made for dividends, distributions, or other
rights on or with respect to the Stock generally if the applicable record date
for any such dividend, distribution, or right occurs before your certificate is
issued (or an appropriate book entry is made), except as described in the Plan.
You may at any time obtain a copy of the prospectus related to your Award
pursuant to this Agreement by accessing the prospectus at SecureWorks Corp., One
Concourse Parkway NE, Suite 500, Atlanta, Georgia 30328. Additionally, you may
receive a paper copy of the prospectus free of charge from the Company by
contacting Stock Option Administration, SecureWorks Corp., One Concourse Parkway
NE, Suite 500, Atlanta, GA 30328, (404) 929-1795, and
Stock_Option_Administrator@SecureWorks.com

 

6



--------------------------------------------------------------------------------

No Right to Continued Employment or Other Service    This Agreement and the PSUs
evidenced by this Agreement do not give you the right to expectation of
employment or other Service by, or to continue in the employment or other
Service of, the Company or any Affiliate. Unless otherwise specified in a
written employment or other written compensatory agreement between you and the
Company or an Affiliate, the Company or any Affiliate, as applicable, reserves
the right to terminate your employment or other Service relationship with the
Company or an Affiliate at any time and for any reason. Corporate Activity   
Your PSUs shall be subject to the terms of any applicable agreement of merger,
liquidation, or reorganization in the event the Company is subject to such
corporate activity, consistent with Article 16 of the Plan. Clawback   

The PSUs are subject to mandatory repayment by you to the Company in the
circumstances specified in the Plan, including to the extent you are or in the
future become subject to any Company “clawback” or recoupment policy or
Applicable Laws that require the repayment by you to the Company of compensation
paid by the Company to you in the event that you fail to comply with, or
violate, the terms or requirements of such policy or Applicable Laws.

 

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under Applicable Laws and you knowingly engaged
in the misconduct, were grossly negligent in engaging in the misconduct,
knowingly failed to prevent the misconduct, or were grossly negligent in failing
to prevent the misconduct, you shall reimburse the Company the amount of any
payment in settlement of the vested Earned PSUs during the twelve (12)-month
period following the first public issuance or filing with the Securities and
Exchange Commission (whichever first occurred) of the financial document that
contained such material noncompliance.

Governing Law & Venue   

You understand and agree that the Company is a Delaware corporation with global
operations and that your PSUs may be part of a contemporaneous grant of many
similar awards to individuals located in numerous jurisdictions. You agree that
this Agreement and the Plan shall be governed by, and construed and interpreted
in accordance with, the laws of the State of Delaware, United States of America,
other than any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive law of
any other jurisdiction.

 

The exclusive venue for any and all disputes arising out of or in connection
with this Agreement shall be New Castle County, Delaware, United States of
America, and the courts sitting exclusively in New Castle County, Delaware,
United States of America shall have exclusive jurisdiction to adjudicate such
disputes. Each party hereby expressly consents to the exercise of jurisdiction
by such courts and hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to such laying of venue (including the defense of inconvenient
forum).

 

7



--------------------------------------------------------------------------------

Compliance with Foreign Exchange Laws    Local foreign exchange laws may affect
your PSUs or the vesting of your Earned PSUs. You are responsible for obtaining
any exchange control approval that may be required in connection with such
events. Neither the Company nor any of its Affiliates will be responsible for
obtaining such approvals or liable for the failure on your part to obtain or
abide by such approvals. This statement does not constitute legal or tax advice
upon which you should rely. You should consult with your personal legal and tax
advisers to ensure your compliance with local laws. You agree to comply with all
Applicable Laws and pay any and all applicable taxes associated with the grant
or vesting of the PSUs. The Plan   

The text of the Plan is incorporated into this Agreement by reference.

 

Certain capitalized terms used in this Agreement are defined in the Plan and
have the meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding the PSUs. Any prior agreements, commitments, or
negotiations concerning the PSUs are superseded, except that any written
employment, consulting, confidentiality, non-competition, non-solicitation,
and/or severance agreement between you and the Company or an Affiliate, as
applicable, shall supersede this Agreement with respect to its subject matter.

Disclaimer of Rights    The grant of PSUs under this Agreement will in no way be
interpreted to require the Company to transfer any amounts to a third-party
trustee or otherwise hold any amounts in trust or escrow for payment to you. You
will have no rights under this Agreement or the Plan other than those of a
general unsecured creditor of the Company. PSUs represent unfunded and unsecured
obligations of the Company, subject to the terms and conditions of the Plan and
this Agreement. Data Privacy    As a condition of the grant of the PSUs, you
consent to the collection, use and transfer of personal data as described in
this paragraph. You understand that the Company and its Affiliates hold certain
personal information about you, including your name, home address and telephone
number, date of birth, social security number or equivalent, salary,
nationality, job title, ownership interests or directorships held in the Company
or its Affiliates, and details of all equity awards or other entitlements to
shares of Stock awarded, cancelled, exercised, vested or unvested (“Data”). You
further understand that the Company and its Affiliates will transfer Data
amongst themselves as necessary for the purposes of implementation,
administration and management of your participation in the Plan, and that the
Company and any of its Affiliates may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. You understand that these recipients may be located in
the European Economic Area or elsewhere, such as the United States. You
authorize them to receive, possess, use, retain and transfer such Data as may be
required for the administration of the Plan or the subsequent holding of shares
of Stock on your behalf, in electronic or other form, for the purposes of
implementing, administering, and managing your participation in the Plan,
including any requisite transfer to a broker or other third party with whom you
may elect to deposit any shares of Stock acquired under the Plan. You understand
that you may, at any time, view such Data or require any necessary amendments to
the Data.

 

8



--------------------------------------------------------------------------------

Notice Delivery    By accepting the PSUs, you agree that notices may be given to
you in writing either at your home or mailing address as shown in the records of
the Company or an Affiliate or by electronic transmission (including e-mail or
reference to a website or other URL) sent to you through the normal process
employed by the Company or the Affiliate, as applicable, for communicating
electronically with its employees. Code Section 409A   

The grant of PSUs under this Agreement is intended to comply with the short-term
deferral exemption from Code Section 409A (“Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted and
administered to be in compliance with the exemption. Notwithstanding anything to
the contrary in the Plan or this Agreement, none of the Company, its Affiliates,
the Board, or the Committee will have any obligation to take any action to
prevent the assessment of any excise tax or penalty on you under Section 409A,
and none of the Company, its Affiliates, the Board, or the Committee will have
any liability to you for such tax or penalty.

 

To the extent that the PSUs constitute “deferred compensation” under Section
409A, a termination of Service occurs only upon an event that would be a
Separation from Service within the meaning of Section 409A. If, at the time of
your Separation from Service, (i) you are a “specified employee” within the
meaning of Section 409A, and (ii) the Company makes a good faith determination
that an amount payable on account of your Separation from Service constitutes
deferred compensation (within the meaning of Section 409A), the payment of which
is required to be delayed pursuant to the six (6)-month delay rule set forth in
Section 409A to avoid taxes or penalties under Section 409A (the “Delay
Period”), then the Company will not pay such amount on the otherwise scheduled
payment date but will instead pay it in a lump sum on the first business day
after the Delay Period (or upon your death, if earlier), without interest. Each
installment of PSUs that vests under this Agreement (if there is more than one
installment) will be considered one of a series of separate payments for
purposes of Section 409A.

By accepting this Agreement, you agree to all of

the terms and conditions described above and in the Plan.

 

9